          Case 6:19-cv-06584-DGL Document 18 Filed 10/26/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

DALE R. CALDWELL,
                                                                    DECISION AND ORDER
                                      Plaintiff,
                                                                    19-CV-6584L

                       v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social

Security (“the Commissioner”). This action is brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

       On March 1, 2018, plaintiff, then twenty-eight years old, filed applications for a period of

disability and disability insurance benefits, and for Supplemental Security Income, alleging

disability beginning October 1, 2016. (Administrative Transcript, Dkt. #7 at 12). His applications

were initially denied. Plaintiff requested a hearing, which was held December 19, 2018 via

videoconference before Administrative Law Judge (“ALJ”) Robyn L. Hoffman. The ALJ issued

an unfavorable decision on April 5, 2019. (Dkt. #7 at 12-21).That decision became the final

decision of the Commissioner when the Appeals Council denied review on June 18, 2019. (Dkt. #7

at 1-3). Plaintiff now appeals.

       The plaintiff has moved for remand of the matter for further proceedings (Dkt. #13), and

the Commissioner has cross moved (Dkt. #15) for judgment on the pleadings, pursuant to Fed. R.
          Case 6:19-cv-06584-DGL Document 18 Filed 10/26/20 Page 2 of 6




Civ. Proc. 12(c). For the reasons set forth below, the plaintiff’s motion is denied, the

Commissioner’s cross motion is granted, and the decision appealed-from is affirmed.

                                          DISCUSSION

       Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-known five-step sequential evaluation, familiarity with which is presumed.

See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986). See 20 CFR §§404.1509, 404.1520.

The Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is supported by

substantial evidence, and if the ALJ applied the correct legal standards. See 42 U.S.C. §405(g);

Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

       The ALJ’s decision summarizes plaintiff’s medical records throughout the relevant period.

This included treatment for lumbosacral degenerative disc disease and a disc bulge, which the ALJ

concluded together constituted a severe impairment not meeting or equaling a listed impairment.

(Dkt. #7 at 15).

       Upon review of the record, the ALJ found that plaintiff has the residual functional capacity

(“RFC”) to perform light work, with the occasional lifting and carrying of up to twenty pounds,

frequent carrying of ten pounds, and the ability to sit, stand, and/or walk for approximately six

hours in an eight-hour workday, with normal breaks. (Dkt. #7 at 15).

       Given the RFC finding limited to “light work,” the ALJ determined that plaintiff was

unable to return to his past relevant work as an automotive parts sales associate and delivery driver,

which was performed at the medium exertional level. However, given the ALJ’s RFC finding

(light work with no additional limitations), plaintiff’s age (27 at the alleged onset date) and

education level (high school), the Medical-Vocational Guidelines directed a finding of “not




                                                  2
            Case 6:19-cv-06584-DGL Document 18 Filed 10/26/20 Page 3 of 6




disabled,” regardless of whether plaintiff possessed any transferable job skills. The ALJ

accordingly found plaintiff not disabled. (Dkt. #7 at 20).

    I.        The Medical Opinions of Record

         Plaintiff chiefly argues that the ALJ erred in failing to properly evaluate the medical

opinions of record.

         In considering medical opinions of record, an ALJ must assign weight based on the

following factors: (1) the frequency, length, nature, and extent of treatment; (2) the evidence in

support of the opinion; (3) the consistency of the opinion with the record; (4) the specialty of the

physician; and (5) any other factors which may support or contradict the opinion. See Yucekus v.

Commissioner, 2020 U.S. App. LEXIS 32138 at *6 (2d Cir. 2020)(unpublished opinion).1

         While an ALJ is not obligated to “reconcile explicitly every conflicting shred of medical

testimony,” the ALJ must explain the weight given to the medical opinions of record, and set forth

his or her reasons for adopting or rejecting their content. Fiorello v. Heckler, 725 F.2d 174, 176 (2d

Cir. 1983).



1
  The Court notes that the Social Security Administration Regulations which codified the “treating physician rule” (a
rule that requires that controlling weight be given to well-supported treating physician opinions where they are
consistent with other substantial evidence in the record), have been revised to rescind the rule for disability
applications filed on and after March 27, 2017. Plaintiff’s applications were filed after the regulatory change, and the
Commissioner thus preemptively argues that Dr. Tasaddaq’s opinions were not entitled to any special evidentiary
weight, and that the ALJ cannot be faulted if the Court finds that the treating physician rule was not overtly applied.

Because the treating physician rule originated in this Circuit as a judicially created standard, the Court is not persuaded
that the removal of the rule from SSA Regulations for applications on and after March 27, 2017 relieves an ALJ of the
obligation to apply it. See generally Schisler v. Sullivan, 3 F.3d 563, 567-68 (2d Cir. 1993) (noting differences
between the codified treating physician rule and the preexisting Second Circuit standard, but finding the regulations
valid and binding on the courts); Garcia v. Colvin, 2015 U.S. Dist. LEXIS 99623 at *23 (E.D.N.Y. 2015) (describing
the history of the treating physician rule in the Second Circuit). However, the Court need not decide the issue here:
regardless of whether Dr. Tasaddaq’s opinions were entitled to assessment under the treating physician rule, I find that
the ALJ’s weight determinations concerning all of the medical opinions of record – Dr. Tasaddaq’s included – took
account of all of the pertinent factors (e.g., identifying treating/consulting/reviewing status and areas of specialty,
describing courses of treatment or examination findings, comparing consistency of opinions with the evidence of
record), were supported by the record, and were adequately explained. See generally Burgess v. Astrue, 537 F.3d 117,
129-30 (2d Cir. 2008) (ALJ’s failure to explicitly discuss the treating physician rule is not reversible error, where the
ALJ nonetheless took account of the appropriate factors and supported his or her findings with “good reasons”).
                                                            3
          Case 6:19-cv-06584-DGL Document 18 Filed 10/26/20 Page 4 of 6




       Here, the ALJ assessed three employability forms completed by plaintiff’s treating family

medicine specialist, Dr. Ayesha Tasaddaq, between August 14, 2017 and January 16, 2018. (Dkt.

#7 at 257-58, 361-62, 363-64). Dr. Tasaddaq variously opined that due to his disc bulge, disc

disease with myelopathy and/or “other chronic pain,” plaintiff had up to moderate limitations in

standing and sitting for long periods, and no limitations in walking, lifting and carrying, pushing,

pulling, bending, climbing, etc. Id. The ALJ found Dr. Tasaddaq’s opinions “persuasive,” but

noted that the “moderate” standing and sitting limitations she described were unsupported by any

clinical findings, and that at least one of the opinions referred only to temporary limitations

expected to last for 7-11 months.

       The ALJ likewise found the May 3, 2018 opinion of non-examining State Agency medical

consultant Dr. Annamalai Periakaruppan “persuasive.” (Dkt. #7 at 19, 61-80). The ALJ adopted

Dr. Periakaruppan’s opinion that plaintiff was capable of “light” work, but declined to credit the

additional postural limitations listed by Dr. Periakaruppan – no more than occasional stooping, and

no more than occasional climbing of ladders, ropes or scaffolds – on the grounds that they were

unsupported by the record. (Dkt. #7 at 67, 72).

       Finally, the ALJ rejected the opinion of consulting examiner Dr. Despina Isihos (Dkt. #7 at

344-47) as “not persuasive,” based on the fact that it appeared to have been based on plaintiff’s

subjective complaints rather than on any examination findings. Specifically, other than a finding of

mildly diminished lumbar spinal flexion and an observation that plaintiff’s gait was “slow” with

“some difficulty” walking heel-to-toe, Dr. Isihos’s objective examination findings were entirely

unremarkable. Dr. Isihos noted that plaintiff’s stance was normal and that he had full strength and

range of motion in all extremities and in his knees, ankles, wrists and hands. Plaintiff had normal

finger dexterity, full flexion of the cervical spine, normal reflexes, no evidence of muscle atrophy,


                                                  4
         Case 6:19-cv-06584-DGL Document 18 Filed 10/26/20 Page 5 of 6




and negative straight leg raising tests (indicating no lumbar disc herniation). She also reviewed a

recent lumbar spine x-ray (Dkt. #7 at 348) showing “no significant bony abnormality.”

Nonetheless, Dr. Isihos opined that plaintiff has a “moderate” restriction for pushing, pulling,

squatting and kneeling, a marked restriction for heavy lifting, and a marked restriction on

“prolonged” sitting and standing. She also opined that plaintiff should avoid heights, ladders and

uneven surfaces. (Dkt. #7 at 347).

       I find no error in the ALJ’s discussion and weighing of the medical opinion evidence. As

the ALJ noted, plaintiff’s course of treatment (consisting of over-the-counter medications, with

prior attempts a physical therapy, muscle relaxers and epidural steroid injections, which plaintiff

reported were unsuccessful) was conservative in nature, with “no indicated neurosurgical

intervention.” (Dkt. #7 at 246). Repeated imaging studies of plaintiff’s lumbar spine showed

normal-to-mild findings. See Dkt. #7 at 350 (October 27, 2016 lumbar spine x-ray showing mild

anterior wedging of T11 and T12, and mild degenerative changes); 352-54 (December 28, 2016

lumbar spine x-ray showing minimal wedging of T12, “likely old,” partial disc desiccation

(dehydration) at L5-S1, and mild to moderate left foraminal stenosis at L4-5); 245-46 (April 14,

2017 neurosurgical evaluation documenting review of an MRI of the lumbar spine showing “a

healthy 27-year-old spine” with no stenosis, mild degenerative disc changes and loss of T2 signal

at T12-L1 and LS-S1); 348 (April 24, 2018 x-ray of the lumbar spine showing no significant bony

abnormalities).

       On examination, plaintiff typically presented with full strength in all extremities, normal

reflexes, flexion and extension, and no gait abnormalities or decreased sensation. (Dkt. #7 at

227-34, 245-54, 281-82, 313-43, 367-70, 372-87).




                                                5
           Case 6:19-cv-06584-DGL Document 18 Filed 10/26/20 Page 6 of 6




         Taken together, plaintiff’s treatment notes and objective tests documenting largely mild or

unremarkable findings, as well as the conservative nature of his treatment, “constituted a good

reason” for the ALJ to have rejected portions of the medical opinions of record which were

inconsistent with, and unsupported by, the record as a whole. Wojewoda v. Commissioner, 2019

U.S. Dist. LEXIS 119833 at *16 (W.D.N.Y. 2019).

         In short, there does not appear to be any substantial evidence, in the form of treatment

records, objective test results, imaging studies, or examination findings, which supports

limitations beyond those found by the ALJ. I find that the weight given by the ALJ to the medical

opinions of record was appropriate and sufficiently explained, and that the ALJ’s decision is

supported by substantial evidence, and was not the product of reversible legal error.

         I have considered the remainder of plaintiff’s arguments, and find them to be without

merit.



                                          CONCLUSION

         For the foregoing reasons, plaintiff’s motion to vacate the ALJ’s decision and remand the

matter (Dkt. #13) is denied, and the Commissioner’s cross motion for judgment on the pleadings

(Dkt. #15) is granted. The ALJ’s decision is affirmed in all respects, and the complaint is

dismissed.

         IT IS SO ORDERED.



                                       _______________________________________
                                                DAVID G. LARIMER
                                               United States District Judge
Dated: Rochester, New York
       October 26, 2020.


                                                  6
